Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see page 8 of the “Reply” section of Applicant’s Amendment, filed 07/05/2022, with respect to the rejection of claims 1-4, 6-9 and 11-15 under 35 U.S.C. 112 (b) or 2nd paragraph have been fully considered and are persuasive. However, the Amendments to the claims have introduced additional 35 U.S.C. 112 (b) or 2nd paragraph rejections which are now applied. The 35 U.S.C. 112 (a) rejection against claims 11-13 have been maintained since the claims have not been sufficiently amended to mitigate the issue of the Specification not supporting the recitation of storage tank of solvent being downstream of the extraction tank and separation tank being upstream of the extraction tank. 
Applicant’s arguments, see pages 8-11 of the “Reply” section of Applicant’s Amendment, filed 07/05/2022, with respect to the rejection of claims 1-4, 6-9 and 11-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the previously applied prior art in view of newly cited Chordia et al PGPUBS Document US 2005/0283010 in combination with the previously cited and applied prior art. 
In summary, it is argued that none of the applied prior art, including the Wilde, Caulfield, Kanda, or Xu references teaches or renders obvious the now claimed arrangement of there being a storage tank containing DME (dimethyl ether) solvent connected to an extraction tank via a 1st conduit having a 1st valve, as well as the extraction tank being connected directly to a separation tank via a 2nd conduit having a 2nd valve, such that DME-containing solution is transferred only to the separation tank. 
Such arguments are persuasive over the previously cited combination of prior art, however it is submitted that, such arrangement of tanks, conduits and valves is taught by newly applied Chordia et al PGPUBS Document US 2005/0283010 concerning a liquified solvent for solvent extraction of plant-derived biological material, in combination with Wilde who teaches solvent extraction using a primary, liquified solvent with 2nd, co-solvent containing DME-containing solution, as well as utilizing an extraction tank having respective filters disposed on both the upstream and downstream side of the extraction tank. 
It is submitted that newly cited and applied Chordia clearly discloses a solvent extraction system for semi-continuous, solvent extraction [0016] of plant-derived biological material [0004] with controllable, hence openable and closeable valves on conduits connecting an upstream storage tank or vessel 1 or 2 with an extraction tank or vessel 4 and downstream solvent extract/separation means 7 (figure 1 and paragraphs [0024, 0025, 0029]). 
It is also submitted that Wilde continues to teach the claim limitations of feeding of biological material, so as to extract oils of vegetable or animal origin into a mixture of liquified solvent and liquefied dimethyl ether or other liquefied co-solvent (column 1, lines 5-15 and column 1, line 60-column 2, line 22 and column 3, lines 31-59), into an extraction tank having filters at both the upstream and downstream sides of an extraction vessel or tank, and having a separation vessel or tank downstream of the extraction vessel or tank, and wherein the solvent used for extraction comprises liquefied dimethyl ether as a cosolvent. See figure 1, column 8, lines 51-64 and column 9, lines 5-18 regarding extraction vessel or tank 1 having filters 7 at both its upstream and downstream sides, and source of solvent 12 connected to an upstream via conduit 3. 
Wilde also teaches separation of solvent from extracted material occurring in a vessel or tank configured to conduct valve-controlled separation, employing separation based on heating to separate out plant material and based on separation based on precipitation and differences in solubility (figure 1, column 6, lines 22-61 and column 8, lines 39-67)
Wilde teaches process objectives of improving maintaining of pressurization and sealing of the extraction vessel or tank (column 9, line 64-column 10, line 13), and reducing content of any contamination of the extracted product such as with undesirable contaminants including triglycerides, fatty acids and natural waxes (column 10, lines 5-16), both of which would inherently be facilitated by the claimed Wilde arrangement of having a filter at both sides of the extraction vessel or tank.
Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Recitations in independent claim 11 of the source of liquified dimethyl ether being connected to the “downstream” side of the extraction tank and of the separation tank being connected to the “upstream” side of the extraction tank are contradictory to and not supported by the instant Figure 1 and by the instant Specification, which in paragraphs [0013 and 0016] instead describes the storage tank or source of dimethyl ether as feeding the solvent to the extraction tank, thus being ‘upstream of’ not ‘downstream of’ the extraction tank, with the separation tank, being described in paragraph [0016] as being downstream and not upstream of the extraction tank.
Thus, these recitations in claim 11 constitute Impermissible New Matter.
Claims 1-4, 6-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 6: in the clause beginning “opening the first valve and the second valve, it is unclear the print quality is too poor to determine whether a “,” (comma) or “.” (period) is following “second valve; and in the last clause, it is unclear how the recitation of “volatizing or otherwise separating” is correlated to the recitation of “separation tank”, does the claim encompass this process step occurring at a location other than the separation tank.
In each of claims 3 and 8, it is unclear what “saturation amount” refers to (of the biological material, of the auxiliary solvent or of the liquified dimethyl ether?).
In a plurality of locations in claim 11,  the print quality is too poor to determine whether punctuation marks are “,” (commas) or “.” (periods) and recitation of “the property…is unchanged, appears to conflict with line 4 of the claim which recites “property that changes by…or hydrolysis”, it is suggested that the claim recite that such property is subject to changes by denaturation, pyrosis or hydrolysis to clarify.
Claim 15 recitation of “the property…is unchanged appears to conflict with claim 14 which recites “property that changes by…or hydrolysis”, it is suggested that the claim recite that such property is subject to changes by denaturation, pyrosis or hydrolysis to clarify.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chordia et al PGPUBS Document US 2005/0283010 (Chordia) in view of Wilde patent 6,860,998. 
Chordia discloses a solvent extraction system and corresponding method for semi-continuous, solvent extraction [0016] of plant-derived biological material [0004] with controllable, hence openable and closeable, valves on conduits connecting an upstream storage tank or vessel 1 or 2 with an extraction tank or vessel 4 and downstream solvent extract/separation means 7 (figure 1 and paragraphs [0024, 0025, 0029]). 
For each of independent claims 1 and 6, Chordia discloses a method of producing an extract or extraction residue of an animal-derived or plant-derived biological material [0004, 0016], by: 
feeding the biological maternal into an upstream side of an extraction tank 4 having an upstream side and a downstream side [0016 “starting material is fed from a storage area, through a restriction means into a loading zone…”, 0020 “in the vessel…treats…extraction, reaction”] , 
wherein the upstream side is connected to a “loading zone” or pressurized, storage tank 1 containing *a liquefied solvent which may comprise ethers [0021 “barrier fluid…ethers…degree of miscibility” and 0029 “starting material…near-critical or supercritical fluid…”], including returned or recycled supercritical or near-critical extraction fluid from separation means or tank 7b (figures [0029, 0030]),
 by a first conduit having a first valve (valved conduit having valve 3b) and the downstream side is connected directly to a separation means 7a by a second conduit having a second valve (valved conduit having valve 3d), [0017 discloses the restriction means as comprising valves] 
wherein the first valve and the second valve are closed during the feeding of the biological material into the extraction tank [0017, 0019 and 0023 discuss “semi-continuous operation” and control of a contact time between the starting biological material and contacting near-critical or super-critical fluid for reaction and extraction, thus inherently or necessarily requiring re-sealing or opening and closing of valve restriction means];
opening the first valve 3b to allow the liquefied solvent in the storage tank to be fed into the extraction tank 4 through the first conduit and subsequently closing the first valve [0029];
extracting a component in the biological material (herbs, botanicals or desired solid product components are extracted and result from biological and/or chemical reactions from starting plant material [0004, 0026], ) using the liquefied solvent or dissolving the biological material to obtain a liquefied dimethyl ether solution including the component:
opening the first valve and the second valve, thereby providing fresh liquefied solvent to the storage tank and feeding the liquified dimethyl ether solution including the component only to the separation tank by the second conduit, thereby separating the liquefied solution including the component from the biological material (embodiments disclosed in paragraphs [0020, 0022 and 0023 teach the “barrier fluid” as being in itself effective to extract soluble substances or components at highly elevated pressure and low temperature, hence being “a liquified solvent”, [0029, which barrier fluid is then conveyed through valve or barrier means 3d to separating means 7a which can separate solvent from other extracted component in the separating means] ; and
volatilizing or otherwise separating the liquified solvent from the solution (figure 1 and [0029]).
The claims differ from Chordia, by requiring the extraction tank, as having a filter on an upstream side and a filter on a downstream side. 
Wilde teaches a process of feeding of biological material, so as to extract oils of vegetable or animal origin into a mixture of liquefied solvent and liquefied dimethyl ether or other liquefied co-solvent (column 1, lines 5-15, column 1, line 60-column 2, line 22, column 3, lines 31-59 and column 5, lines 35-43), into an extraction tank having filters at both the upstream and downstream sides of an extraction vessel or tank, and having a separation vessel or tank downstream of the extraction vessel or tank, and wherein the solvent used for extraction comprises liquefied dimethyl ether as a cosolvent. See figure 1, column 8, lines 51-64 and column 9, lines 5-18 regarding extraction vessel or tank 1 having filters 7 at both its upstream and downstream sides, and source of solvent 12 connected to an upstream via conduit 3. 
Wilde also teaches separation of solvent from extracted material occurring in a vessel or tank configured to conduct valve-controlled separation, employing separation based on heating to separate out plant material and based on separation based on precipitation and differences in solubility (figure 1, column 6, lines 22-61 and column 8, lines 39-67).
Wilde teaches process objectives of improving maintaining of pressurization and sealing of the extraction vessel or tank (column 9, line 64-column 10, line 13), and reducing content of any contamination of the extracted product such as with undesirable contaminants including triglycerides, fatty acids and natural waxes (column 10, lines 5-16), both of which would inherently be facilitated by the claimed Wilde arrangement of having a filter at both sides of the extraction vessel or tank.
It is submitted that it would have thus been obvious to one of ordinary skill in the solvent extraction art to have modified the Chordia process by providing structure by having a filter at both upstream and downstream sides of a provided extraction vessel or tank, so as to improve maintaining of pressurization and sealing of the extraction vessel or tank, and reduce of any contamination of the extracted product such as with undesirable contaminants including triglycerides, fatty acids and natural waxes.
The claims also all differ from Chordia by specifically requiring that the separation means is a separation tank. However, Wilde teaches such a separation tank 2 coupled to valved conduits, receiving a solvent/extract mixture from an extraction tank 1. Such separation tank is effective to separate solvent and co-solvent from the extracted material or residue by precipitation or decanting without requiring vaporization and subsequent employment of convention currents and condensation equipment, thus enabling recovery of a desired extraction component, with further separation in a further suitable container enabling solvent recovery by evaporation, as necessary (see Wilde at column 9, lines 9-51). 
The claims also differ by requiring that the liquefied solvent comprises liquefied dimethyl ether. Chordia discloses the solvent as being selected from among any near-critical or supercritical liquefied solvent such as hydrofluorocarbon, propane, water or carbon dioxide or other organic supercritical fluid [0020] and to be accompanied by a “barrier” or carrier liquid or fluid that may include water, alcohols, ethers, ketones or ionic liquids [0021].
Wilding teaches employment of any of a wide range of combinations of solvent and co-solvent, preferably comprising idiofluoromethane (chlorinated hydrofluorocarbon solvent) in combination with a co-solvent, which preferably comprises dimethyl ether or butane (see in particular, column 1, line 60-column 2, line 21 and column 4, line 26-31). Wilde teaches that use of co-solvents or non-solvents may substantially reduce processing costs as well as impart greater selectivity to the particular desired oil or other extract from the material being extracted, thus reducing contamination of the extraction residue (column 5, line 47-column 6, line 35). 
Thus, it would have been obvious to one of ordinary skill in the solvent extraction art to have modified the Chordia process by employing at least one co-solvent comprising dimethyl ether, in order to substantially reduce processing costs as well as impart greater selectivity to the particular desired oil or other extract from the material being extracted, thus reducing contamination of the extract or extraction residue.
For claim 2, Chordia further discloses: the solvent optionally comprising water, hence the extract being water -soluble [0021].
For claims 3, 4, 8 and 9, Chordia teaches that solvents employed may comprise or be selected from water or alcohols; and with
Wilde further teaching a co-solvent or “auxiliary solvent” such as an alcohol or specifically methanol or ethanol, employed with the liquefied dimethyl ether for producing the extract, however is silent as to the amount of such auxiliary solvent [0020 and 0026]. 
These claims all additionally differ by explicitly requiring the amount of co-solvent employed being equal to or less than a saturation amount, or specifically less than 7% by mass relative to the liquefied dimethyl ether for claim 9. Wilde teaches solvent extraction of lipids by liquefied solvents, such as supercritical solvents, or solvents otherwise employed under elevated pressure, and optionally with addition of cosolvents or additional amounts in unspecified relatively small amounts so as to not be deleterious to the process, and to not separately solubilize undesirable components from the material being extracted, thus inherently in amounts less than a saturation amount (see [0208-0211] regarding employment of solvents with cosolvents and [0099-0108] regarding the overall extraction process, hence suggests the amount of co-solvent employed being equal to or less than a saturation amount, or specifically less than 7%. 
Additionally, the relative amount of auxiliary or co-solvent of liquified dimethyl ether employed is deemed to be a result-effective variable, obvious to optimize within prior art conditions or through routing experimentation, for which it would have been obvious to the skilled artisan to have optimized the amount of auxiliary solvent or cosolvent employed, in order to maximize the solubility of the desired extraction of lipids and/or proteins, without being deleterious to the process (damaging or contaminating the extract) and without solubilizing undesirable components into the extract. See MPEP Section 2144.05, II. and III.
It would have been obvious to one of ordinary skill in the solvent extraction arts to have practiced the Caulfield process by employing the one or more disclosed cosolvents or auxiliary solvents in relatively small amounts inherently equal to or less than a saturation amount, as taught by Avgousti, so as to not be deleterious to the process, and to not separately solubilize undesirable components from the material being extracted.
ALLOWABLE SUBJECT MATTER
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 7 would distinguish over all of the previously cited or applied prior art and newly cited prior art made of record, in view of the further recitation of the method further comprising decomposing a nucleic acid component included in the extraction residue using a nuclease. Caulfield teaches to obtain purified, thus non-denatured nucleic acid-components in the form of proteins [0039-0041]. Laubsch PGPUBS Document US 2018/0002374 also teaches away from such method step by teaching to extract proteins and nucleic acids from biomass using liquefied gaseous solvents, and obtaining non-denatured proteins.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al PGPUBS Document US 2017/0022448 (Kanda) in view of Chordia et al PGPUBS Document US 2005/0283010 (Chordia), Wilde patent 6,890,998 (Wilde), Caulfield et al PGPUBS Document US 2017/0183377 (Caulfield) and Xu et al PGPUBS Document US 2016/0331699 (Xu).
For claim 11, Kanda discloses a method of producing an extract of an animal-derived or plant-derived biological material [0009-0012, 0022-0023], by:
extracting one or more protein, lipid-soluble and/or biological material components, using liquefied dimethyl ether from a source, to extract the biological material to obtain an, aqueous, liquefied solution including the component(s) thus producing an extraction residue, (all disclosed in paragraphs [0009-0012, 0022, 0023, 0028]) ; 
the extraction residue comprising at least one lipid-soluble compound, specifically astaxanthin and other carotenoids [0018, 0026, 0041].
Claim 11 differs by requiring the lipid-soluble compound having a property that changes by any of denaturation, pyrosis or hydrolysis, wherein the cell tissue property in the extraction residue is unchanged and hence keeps natural properties, Kanda being silent regarding properties of the lipid-soluble compound. 
Caulfield teaches extracting one or more protein, lipid-soluble and/or other biological material components, using liquefied dimethyl ether to extract the biological material to obtain a liquefied solution including component(s) (all disclosed in paragraphs [0003, 0011-0013, 0017-0020, 0026, 0027, see particularly “one preferred compressed liquefied gas solvent is dimethyl ether” in 0030 and 0050]) ; 
and additionally, the solvent being mixed with auxiliary solvent specifically being an alcohol [0020, 0026, 0050], with plant material being extracted optionally comprising carrots, so as to inherently extract carotenes [0050].
Xu teaches solvent extraction of astaxanthin and other carotenoids from a plant material biomass with an alcohol-based solvent mixture, so that the carotenoids and astaxanthin maintain or keep the natural high biological activity property and stability [0050, 0051, 0073]. Xu also teaches that carotenoids and particularly astaxanthin are subject to protein denaturation by heating [0014, 0051], with the extraction optionally carried out at a relatively low temperature of about 25 degrees C [0066-0069].
It would have thus been obvious to one of ordinary skill in the solvent extraction art to have modified the Kanda process by mixing the dimethyl ether solvent with an alcohol co-solvent, when extracting carotenoids or astaxanthin, and have utilized relatively moderate temperatures during the extraction, as taught by Caulfield and Xu, in order to obtain astaxanthin or other carotenoid products maintaining high purity and maintaining high biological activity and stability, thus high quality medicinal and nutritional qualities, thus producing product of higher commercial value.
Claim 11 also differs by requiring the extraction as occurring in an extraction tank being serially or directly connected to a storage tank containing solvent source and to a separation tank by respective first and second conduits having respective valves, with the valves being alternately opened and closed to successively enable feeding of cell tissue to the extraction tank and provide feeding of solvent. Chordia discloses a solvent extraction system and corresponding method for semi-continuous, solvent extraction [0016] of plant-derived biological material [0004] with controllable, hence openable and closeable, valves on conduits connecting an upstream storage tank or vessel 1 or 2 with an extraction tank or vessel 4 and downstream solvent extract/separation means 7 (figure 1 and paragraphs [0024, 0025, 0029]). 
Chordia discloses a method of producing an extract or extraction residue of an animal-derived or plant-derived biological material [0004, 0016], by: 
feeding the biological maternal into an upstream side of an extraction tank 4 having an upstream side and a downstream side [0016 “starting material is fed from a storage area, through a restriction means into a loading zone…”, 0020 “in the vessel…treats…extraction, reaction”] , 
wherein the upstream side is connected to a “loading zone” or pressurized, storage tank 1 containing *a liquefied solvent which may comprise ethers [0021 “barrier fluid…ethers…degree of miscibility” and 0029 “starting material…near-critical or supercritical fluid…”], including returned or recycled supercritical or near-critical extraction fluid from separation means or tank 7b (figures [0029, 0030]),
 by a first conduit having a first valve (valved conduit having valve 3b) and the downstream side is connected directly to a separation means 7a by a second conduit having a second valve (valved conduit having valve 3d), [0017 discloses the restriction means as comprising valves] 
wherein the first valve and the second valve are closed during the feeding of the biological material into the extraction tank [0017, 0019 and 0023 discuss “semi-continuous operation” and control of a contact time between the starting biological material and contacting near-critical or super-critical fluid for reaction and extraction, thus inherently or necessarily requiring re-sealing or opening and closing of valve restriction means];
opening the first valve 3b to allow the liquefied solvent in the storage tank to be fed into the extraction tank 4 through the first conduit and subsequently closing the first valve [0029];
extracting a component in the biological material (herbs, botanicals or desired solid product components are extracted and result from biological and/or chemical reactions from starting plant material [0004, 0026], ) using the liquefied solvent or dissolving the biological material to obtain a liquefied dimethyl ether solution including the component:
opening the first valve and the second valve, thereby providing fresh liquefied solvent to the storage tank and feeding the liquified dimethyl ether solution including the component only to the separation tank by the second conduit, thereby separating the liquefied solution including the component from the biological material (embodiments disclosed in paragraphs [0020, 0022 and 0023 teach the “barrier fluid” as being in itself effective to extract soluble substances or components at highly elevated pressure and low temperature, hence being “a liquified solvent”, [0029, which barrier fluid is then conveyed through valve or barrier means 3d to separating means 7a which can separate solvent from other extracted component in the separating means] ; and
volatilizing or otherwise separating the liquified solvent from the solution (figure 1 and [0029]).
It would have thus been obvious to one of ordinary skill in the solvent extraction art to have further modified the Kanda process of producing the extraction residue by providing the claimed serial structure of storage, extraction and separation tanks, and alternately opened and closed valves, as taught by Chordia, to enable efficient, semi-continuous operation, thus increasing efficiency of production of desired extraction residue in a compact system.
Claim 11 further differs by requiring the extraction occurring in an extraction tank as having a filter on the both the upstream and downstream sides of the extraction vessel or tank, wherein the downstream side is connected to the source of liquefied dimethyl ether and the upstream side is connected to a separation tank. 
However, Wilde teaches the claim limitations of feeding of biological material, so as to extract oils of vegetable or animal origin into a mixture of organic solvent and liquefied dimethyl ether or other liquefied co-solvent (column 1, lines 5-15 and column 1, line 60-column 2, line 22 and column 3, lines 31-59), into an extraction tank having filters at both the upstream and downstream sides of an extraction vessel or tank, and having a separation vessel or tank downstream of the extraction vessel or tank, and wherein the solvent used for extraction comprises liquefied dimethyl ether as a cosolvent. 
See also Wilde at figure 1 regarding extraction vessel or tank 1 having filters 7 at both its upstream and downstream sides, and source of solvent 12 connected to an upstream or downstream side of the extraction vessel via conduit 3 (see in particular figure 1 and column 8, lines 51-64 and column 9, lines 5-18), as well as downstream side of the extraction vessel or tank. 
Wilde teaches process objectives of improving maintaining of pressurization and sealing of the extraction vessel or tank (column 9, line 64-column 10, line 13), and reducing content of any contamination of the extracted product such as with undesirable contaminants including triglycerides, fatty acids and natural waxes (column 10, lines 5-16), both of which would inherently be facilitated by the claimed Wilde arrangement of having a filter at both sides of the extraction vessel or tank.
It is submitted that it would have thus been obvious to one of ordinary skill in the solvent extraction art to have further modified the Kanda process of producing the extraction residue by providing structure by having a filter at both upstream and downstream sides of a provided extraction vessel or tank, as taught by Wilde so as to improve maintaining of pressurization and sealing of the extraction vessel or tank, and reduce of any contamination of the extracted product such as with undesirable contaminants including triglycerides, fatty acids and natural waxes.
It is further submitted that when the reference(s) teach(es) a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
For claim 12, Xu also discloses the solvent extraction utilizing a solvent to water ratio of about 10:1, thus the extraction residue having a water content equal to about 10% by mass. See paragraph [0048] concerning variation of alcohol solvent content relative to water content.
For claim 13, carrots or similar plant material yielding carotenes, as taught by Caulfield and Xu have the inherent property of including cellulosic cell wall material, as suggested by Xu in the teaching of an extract product containing “modified starch” with the astaxanthin [0051]. Also, see Caulfield regarding obtaining of a residue having 10% or less mass of water [0028, 0029].
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chordia et al PGPUBS Document US 2005/0283010 (Chordia) in view of Wilde patent 6,860,998, as applied to claims 1-4, 6, 8 and 9 above, and further in view of Kanda et al PGPUBS Document US 2017/0022448 (Kanda) in view of Chordia et al PGPUBS Document US 2005/0283010 (Chordia), Wilde patent 6,890,998 (Wilde), Caulfield et al PGPUBS Document US 2017/0183377 (Caulfield) and Xu et al PGPUBS Document US 2016/0331699 (Xu).
Claims 14 and 15 differ by requiring the lipid-soluble compound having a property that changes by any of denaturation, pyrosis or hydrolysis, wherein the cell tissue property in the extraction residue is unchanged and hence keeps natural properties.
Kanda discloses a method of producing an extract of an animal-derived or plant-derived biological material [0009-0012, 0022-0023], by:
extracting one or more protein, lipid-soluble and/or biological material components, using liquefied dimethyl ether to extract the biological material to obtain an, aqueous, liquefied solution including the component(s) thus producing an extraction residue, (all disclosed in paragraphs [0009-0012, 0022, 0023, 0028]) ; 
the extraction residue comprising at least one lipid-soluble compound, specifically astaxanthin and other carotenoids [0018, 0026, 0041].
Caulfield teaches extracting one or more protein, lipid-soluble and/or other biological material components, using liquefied dimethyl ether to extract the biological material to obtain a liquefied solution including component(s) (all disclosed in paragraphs [0003, 0011-0013, 0017-0020, 0026, 0027, see particularly “one preferred compressed liquefied gas solvent is dimethyl ether” in 0030 and 0050]) ; 
and additionally, the solvent being mixed with auxiliary solvent specifically being an alcohol [0020, 0026, 0050], with plant material being extracted optionally comprising carrots, so as to inherently extract carotenes [0050].
Xu teaches solvent extraction of astaxanthin and other carotenoids from a plant material biomass with an alcohol-based solvent mixture, so that the carotenoids and astaxanthin maintain or keep the natural high biological activity property and stability [0050, 0051, 0073]. Xu also teaches that carotenoids and particularly astaxanthin are subject to protein denaturation by heating [0014, 0051], with the extraction optionally carried out at a relatively low temperature of about 25 degrees C [0066-0069].
It would have thus been obvious to one of ordinary skill in the solvent extraction art to have further modified the Chordia process by mixing dimethyl ether solvent co-solvent with an alcohol co-solvent, for extracting carotenoids or astaxanthin, and have utilized relatively moderate temperatures during the extraction, as taught by Caulfield and Xu, in order to obtain astaxanthin or other carotenoid products maintaining high purity and maintaining high biological activity and stability, thus high quality medicinal and nutritional qualities, thus producing product of higher commercial value.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 


Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/11/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778